DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to Request for Continued Examination filed on 03/30/2022.  The previously presented claims 1-35, and the newly added claims 36-39, filed on 03/30/2022, are being considered on the merits.  
In response to the last Office Action: 
Claims 36-39 have been newly added.
Claims 1-39 remain pending in this application.
 
Response to Arguments
The applicant’s remarks and/or arguments, filed on 03/30/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant’s arguments on pages (11-16) regarding the claim amendments, filed on 03/30/2022, have been fully considered and are persuasive.  Therefore, the 35 USC 102 claims rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art: Ghazaleh (US 2018/0288154 A1).  Ghazaleh discloses a system and techniques for reading from and writing to distributed data stores.  
Please see further details provided in the below 35 USC 102 set forth rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 13, 16-21, 24, 29 and 32-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication (US 2018/0288154 A1) issued to Ghazaleh (hereinafter as “GHAZALEH”). 

Regarding claim 1 (Previously Presented), GHAZALEH teaches a method, comprising: 
receiving, by a first file system storage node of a file system storage cluster, a request from a client device to write data to a first file system stored on the first file system storage node (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes”, 
the examiner notes that the received file to written to that of receiving data); and 
in response to the request to write the data to the first file system: obtaining, by the first file system storage node, a plurality of datasets corresponding to a respective plurality of partitions of the data to be sent to a respective plurality of servers (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts”); 
transmitting, by the first file system storage node, each of the plurality of datasets to a respective server in the plurality of servers (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts; assigning each of the plurality of file-parts to a queue; instantiating, at each of multiple nodes, a plurality of tasks for completing the request to write the file to the distributed file system; and processing, in parallel, each plurality of tasks.”,
 the examiner notes that the instantiating process at each of the multiple nodes for completing the request to that of transmitting the datasets to a respective server in the plurality of servers ); and 
writing, in parallel, the plurality of datasets by a the plurality of servers, respectively, to the same first file system (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts; assigning each of the plurality of file-parts to a queue; instantiating, at each of multiple nodes, a plurality of tasks for completing the request to write the file to the distributed file system; and processing, in parallel, each plurality of tasks.”; and
Para. [0058]: “… distributed data storage techniques may make use of one or more tasks to read or write data blocks in response to a request to read a file or write a file. Each task may employ multiple threads for reading or writing the data blocks responsive to a file read or write request in parallel.”).

Regarding claim 2 (Original), GHAZALEH teaches the limitations of claim 1. Further, GHAZALEH teaches wherein the data includes metadata of a file or directory of the first file system (GHAZALEH Fig. 14A/B, Para. [0038]: “FIG. 14A depicts data nodes with local data storage systems storing different data blocks of a data file in a distributed fashion according to a distributed storage technique. FIG. 14B depicts an alternative view of storage of the data file of FIG. 14A across multiple nodes.”).

Regarding claim 3 (Original), GHAZALEH teaches the limitations of claim 1.  Further, GHAZALEH teaches wherein the data includes content data of a file of the first file system (GHAZALEH Para. [0006]: “…, a system may read a file from a distributed file or storage system by performing operations including: obtaining a data block distribution map for a distributed file system, ...”).  

Regarding claim 4 (Previously Presented), GHAZALEH teaches the limitations of claim 33.  Further, GHAZALEH teaches  wherein the first file system storage node is connected to the second file system storage node via a wide area network (GHAZALEH Fig. 1, Para. [0074]: “Each communication within data transmission network 100 (e.g., between client devices, between a device and connection management system 150, between servers 106 and computing environment 114 or between a server and a device) may occur over one or more networks 108. ... Examples of suitable networks include the Internet, a personal area network, a local area network (LAN), a wide area network (WAN), or a wireless local area network (WLAN)”).  

Regarding claim 5 (Previously Presented), GHAZALEH teaches the limitations of claim 33.  Further, GHAZALEH teaches wherein the first file system storage node is connected to the second file system storage node via a local area network (GHAZALEH Fig. 1, Para. [0074]: “Each communication within data transmission network 100 (e.g., between client devices, between a device and connection management system 150, between servers 106 and computing environment 114 or between a server and a device) may occur over one or more networks 108. ... Examples of suitable networks include the Internet, a personal area network, a local area network (LAN), a wide area network (WAN), or a wireless local area network (WLAN)”).  

Regarding claim 8 (Previously Presented), GHAZALEH teaches the limitations of claim 33. Further, GHAZALEH teaches wherein the method further includes: storing, in a persistent data storage, the instructions to write the data to the second file system on the second file system storage node (GHAZALEH Para. [0007]: “…, methods are described, such as computer implemented methods for reading data from a distributed storage system or distributed file system. As an example, a method of this aspect may comprise obtaining a data block distribution map for a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes, and where the data block distribution map identifies data blocks that are locally stored by each node; …, and where each subset of data blocks assigned to a particular queue corresponds to data blocks locally stored by a particular node; instantiating, at each of multiple nodes locally storing data responsive to the request, a plurality of tasks for adding data responsive to the request to a shared cache associated with the request; and processing, in parallel, each plurality of tasks instantiated at the nodes locally storing data responsive to the request.”) ; and 
in response to a failure in a network connecting the first and second file system storage nodes (GHAZALEH Fig. 5, Para. [0029]: “FIG. 5 illustrates a flow chart showing an example process for adjusting a communications grid or a work project in a communications grid after a failure of a node, according to some embodiments of the present technology.”).

Regarding claim 13 (Previously Presented), GHAZALEH teaches the limitations of claim 33.  Further, GHAZALEH teaches wherein: writing the data to the first file system includes performing, by the plurality of servers, write operations according to an order (GHAZALEH Para. [0185]: “Each thread may retrieve a queue assignment, as indicated at block 1735, which may identify a particular data block that the thread is responsible for reading. Queue assignments may be retrieved in sequence by the different threads processing within or on a particular task or node from a queue associated with the particular node.”); and 
the instructions sent to the second file system storage node include instructions to perform corresponding write operations according to the order (GHAZALEH Para. [0199]: “…, Queue assignments may optionally be retrieved in sequence by all of the different threads processing across all nodes to ensure that the file-parts are distributed amongst the nodes.”). 

Regarding claim 16 (Previously Presented), GHAZALEH teaches the limitations of claim 33.  Further, GHAZALEH teaches wherein the first and second file systems share a global namespace (GHAZALEH Para. [0006]: “…, a system may read a file from a distributed file or storage system by performing operations including: obtaining a data block distribution map for a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes, and where the data block distribution map identifies data blocks that are locally stored by each node; receiving a request to read a file from the distributed file system”; and
Fig. 19, Para. [0043]: “FIG. 19 provides a schematic illustration of a technique for writing a data file to a distributed storage system, according to some embodiments of the present technology.”)).  

Regarding claim 17 (Previously Presented), GHAZALEH teaches a system, comprising: 
a first file system storage node, the first file system storage node including a plurality of servers configured to: receive a request from a client device to write data to a first file system stored on the first file system storage node (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes”, the examiner notes that the received file to written to that of receiving data); and 
in response to the request to write the data to the first file system: obtain, by the first file system storage node, a plurality of datasets corresponding to a respective plurality of partitions of the data to be sent to a respective plurality of servers (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts”); 
transmit, by the first file system storage node, each of the plurality of datasets to a respective server in the plurality of servers (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts; assigning each of the plurality of file-parts to a queue; instantiating, at each of multiple nodes, a plurality of tasks for completing the request to write the file to the distributed file system; and processing, in parallel, each plurality of tasks.”,
 the examiner notes that the instantiating process at each of the multiple nodes for completing the request to that of transmitting the datasets to a respective server in the plurality of servers ); and 
write, in parallel, the plurality of datasets by the plurality of servers, respectively, to the same the data to the first file system (GHAZALEH Para. [0015]: “…, receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts; assigning each of the plurality of file-parts to a queue; instantiating, at each of multiple nodes, a plurality of tasks for completing the request to write the file to the distributed file system; and processing, in parallel, each plurality of tasks.”; and
Para. [0058]: “… distributed data storage techniques may make use of one or more tasks to read or write data blocks in response to a request to read a file or write a file. Each task may employ multiple threads for reading or writing the data blocks responsive to a file read or write request in parallel.”). 

Regarding claim 18 (Original), GHAZALEH teaches the limitations of claim 17. Further, GHAZALEH teaches wherein the data includes metadata of a file or directory of the first file system (GHAZALEH Fig. 14A/B, Para. [0038]: “FIG. 14A depicts data nodes with local data storage systems storing different data blocks of a data file in a distributed fashion according to a distributed storage technique. FIG. 14B depicts an alternative view of storage of the data file of FIG. 14A across multiple nodes.”).

Regarding claim 19 (Original), GHAZALEH teaches the limitations of claim 17.  Further, GHAZALEH teaches wherein the data includes content data of a file of the first file system (GHAZALEH Para. [0006]: “…, a system may read a file from a distributed file or storage system by performing operations including: obtaining a data block distribution map for a distributed file system, ...”).  

Regarding claim 20 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  Further, GHAZALEH teaches wherein the first file system storage node is connected to the second file system storage node via a wide area network (GHAZALEH Fig. 1, Para. [0074]: “Each communication within data transmission network 100 (e.g., between client devices, between a device and connection management system 150, between servers 106 and computing environment 114 or between a server and a device) may occur over one or more networks 108. ... Examples of suitable networks include the Internet, a personal area network, a local area network (LAN), a wide area network (WAN), or a wireless local area network (WLAN)”).  

Regarding claim 21 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  Further, GHAZALEH teaches wherein the first file system storage node is connected to the second file system storage node via a local area network (GHAZALEH Fig. 1, Para. [0074]: “Each communication within data transmission network 100 (e.g., between client devices, between a device and connection management system 150, between servers 106 and computing environment 114 or between a server and a device) may occur over one or more networks 108. ... Examples of suitable networks include the Internet, a personal area network, a local area network (LAN), a wide area network (WAN), or a wireless local area network (WLAN)”).  

Regarding claim 24 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  Further, GHAZALEH teaches wherein the plurality of servers of first file system storage node are configured to: store the instructions for writing the data in a persistent data storage (GHAZALEH Para. [0007]: “…, methods are described, such as computer implemented methods for reading data from a distributed storage system or distributed file system. As an example, a method of this aspect may comprise obtaining a data block distribution map for a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes, and where the data block distribution map identifies data blocks that are locally stored by each node; …, and where each subset of data blocks assigned to a particular queue corresponds to data blocks locally stored by a particular node; instantiating, at each of multiple nodes locally storing data responsive to the request, a plurality of tasks for adding data responsive to the request to a shared cache associated with the request; and processing, in parallel, each plurality of tasks instantiated at the nodes locally storing data responsive to the request.”); and 
in response to a failure in a network connecting the first and second file system storage nodes, send the instructions stored in the persistent data storage to the second file system storage node when the network is reconnected (GHAZALEH Fig. 5, Para. [0029]: “FIG. 5 illustrates a flow chart showing an example process for adjusting a communications grid or a work project in a communications grid after a failure of a node, according to some embodiments of the present technology.”).  

Regarding claim 29 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  Further, GHAZALEH teaches wherein: the plurality of servers configured to write the data to the first file system includes the plurality of servers being configured to perform write operations according to an order (GHAZALEH Para. [0185]: “Each thread may retrieve a queue assignment, as indicated at block 1735, which may identify a particular data block that the thread is responsible for reading. Queue assignments may be retrieved in sequence by the different threads processing within or on a particular task or node from a queue associated with the particular node.”); and 
the instructions sent to the second file system storage node include instructions to perform corresponding write operations according to the order (GHAZALEH Para. [0199]: “…, Queue assignments may optionally be retrieved in sequence by all of the different threads processing across all nodes to ensure that the file-parts are distributed amongst the nodes.”).  

Regarding claim 32 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  Further, GHAZALEH teaches wherein the first and second file systems share a global namespace (GHAZALEH Para. [0006]: “…, a system may read a file from a distributed file or storage system by performing operations including: obtaining a data block distribution map for a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes, and where the data block distribution map identifies data blocks that are locally stored by each node; receiving a request to read a file from the distributed file system”; and
Fig. 19, Para. [0043]: “FIG. 19 provides a schematic illustration of a technique for writing a data file to a distributed storage system, according to some embodiments of the present technology.”).

Regarding claim 33 (Previously Presented), GHAZALEH teaches the limitations of claim 1.  Further, GHAZALEH teaches  comprising: sending, in parallel, by the plurality of servers of the first file system storage node, instructions to a second file system storage node of the file system storage cluster to write the data to a second file system on the second file system storage node (GHAZALEH Para [0015]: “…, a system may write a file to a distributed file system by performing operations including: receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts; assigning each of the plurality of file-parts to a queue; instantiating, at each of multiple nodes, a plurality of tasks for completing the request to write the file to the distributed file system; and processing, in parallel, each plurality of tasks.”, 
the examiner notes that the instantiating process at  each of the multiple nodes for completing the request to that of transmitting the datasets to a respective server in the plurality of servers ).  

Regarding claim 34 (Previously Presented), GHAZALEH teaches the limitations of claim 1.  Further, GHAZALEH teaches  wherein the first file system comprises a plurality of data stacks, and wherein writing, in parallel, the plurality of the datasets by the plurality of servers, respectively, to the same first file system includes: writing, in parallel, the plurality of the datasets by the plurality of servers to the plurality of data stacks, respectively (GHAZALEH Fig. 1, Para. [0073]: “While each device, server and system in FIG. 1 is shown as a single device, it will be appreciated that multiple devices may instead be used. For example, a set of network devices can be used to transmit various communications from a single user, or remote server 140 may include a server stack. As another example, data may be processed as part of computing environment 114.”).  

Regarding claim 35 (Previously Presented), GHAZALEH teaches the limitations of claim 17.  Further, GHAZALEH teaches comprising: a second file system storage node, wherein the plurality of servers configured to, in response to the request to write the data to the first file system: send instructions, in parallel, to the second file system storage node to write the data to a second file system stored on the second file system storage node (GHAZALEH Para [0015]: “…, a system may write a file to a distributed file system by performing operations including: receiving a request to write a file to a distributed file system, such as a distributed file system that corresponds to a plurality of data blocks distributed across a plurality of nodes; partitioning the file into a plurality of file-parts; assigning each of the plurality of file-parts to a queue; instantiating, at each of multiple nodes, a plurality of tasks for completing the request to write the file to the distributed file system; and processing, in parallel, each plurality of tasks.”, 
the examiner notes that the instantiating process at  each of the multiple nodes for completing the request to that of transmitting the datasets to a respective server in the plurality of servers ).

Regarding claim 36 (New), GHAZALEH teaches the limitations of claim 1.  Further, GHAZALEH teaches comprising: in response to receiving the request from the client device: transmitting, by the first file system storage node, instructions for partitioning the data, wherein the plurality of datasets are obtained by the first file system storage node from the client device in response to transmitting the instructions for partitioning the data (GHAZALEH Fig. 18, Para. [0189]: “FIG. 18 provides a schematic illustration of a client 1805 writing a file to a distributed storage system 1810. Client 1805 may communicate a request 1815 to write the file, which may be received at a controller 1820 of the distributed storage system 1810. It will be appreciated that request 1815 may be communicated by way of one or more data or network communication systems. Controller 1820 may correspond to a server or node of or a process or subroutine operating on distributed storage system 1810.”; and
Para. [0190]: “Controller 1820 may partition the file into a plurality of file-parts, such as file-parts which have a size corresponding to a data block size on the distributed storage system 1810. It will be appreciated that each file part may correspond to a portion of the file requested to be written in request 1815. Assignments of each file-part may be then added to a queue of write jobs. The queue of file-part assignments may or may not include redundancies for writing a particular file-part using multiple nodes 1825 of distributed storage system. Tasks may be instantiated on each of the nodes 1825 to complete the process of writing all the file-parts to the distributed storage 1855. Once all the file-parts are written by nodes 1825, a completion notice may be communicated to client 1805.”; and
Para. [0195]: “For performing the request to write a data file to distributed storage, the data file may be partitioned into a plurality of file-parts, at block 2015. As noted above, file-parts may correspond to individual portions of the data file to be written to distributed storage such, and each file-part may correspond in size to a data block size of the distributed storage system.”).  

Regarding claim 37 (New), GHAZALEH teaches the limitations of claim 36.  Further, GHAZALEH teaches wherein the request from the client device includes a file access request to access the file system, wherein the file access request specifies a size of the data to be written to the file system, and wherein the first file system storage node transmits the instructions for partitioning the data to the client device in response to receiving the file access request specifying the size of the data to be written to the file system (GHAZALEH Fig. 18, Para. [0190]: “Controller 1820 may partition the file into a plurality of file-parts, such as file-parts which have a size corresponding to a data block size on the distributed storage system 1810. It will be appreciated that each file part may correspond to a portion of the file requested to be written in request 1815.”; and
Para. [0195]: “For performing the request to write a data file to distributed storage, the data file may be partitioned into a plurality of file-parts, at block 2015. As noted above, file-parts may correspond to individual portions of the data file to be written to distributed storage such, and each file-part may correspond in size to a data block size of the distributed storage system.”).  

Regarding claim 38 (New), GHAZALEH teaches the limitations of claim 37.  Further, GHAZALEH teaches wherein the request from the client device further includes a set of parallel write calls from an application of the client device to the plurality of servers, wherein the set of parallel write calls are received in response to the first file system storage node transmitting the instructions for partitioning the data (GHAZALEH Para. [0015]: “…, partitioning the file into a plurality of file-parts; assigning each of the plurality of file-parts to a queue; instantiating, at each of multiple nodes, a plurality of tasks for completing the request to write the file to the distributed file system; and processing, in parallel, each plurality of tasks.”; and
Fig. 10, Para. [0192]: “FIG. 19 provides a schematic overview of writing a data file to a distributed storage system. In FIG. 19, data-file part assignments for the data file are added to a queue 1905, as described above. Multiple tasks 1920 may be instantiated on each node 1910, and each task may instantiate a plurality of threads 1925 for performing the write processes needed to complete writing the file-parts of a file to local storage 1915 across nodes 1910. It will be appreciated that the number of tasks 1920 and the number of threads 1925 may be a configurable option in a distributed storage implementation, but use of multiple tasks 1920 and multiple threads 1925, at least in part, may provide optimizations and enhancements over other distributed storage implementations, as noted above. It will further be appreciated that each task 1920 may process or operate in parallel on each node 1910. Similarly, each thread 1925 may process or operate in parallel within each task 1920.”).  

Regarding claim 39 (New), GHAZALEH teaches the limitations of claim 1.  Further, GHAZALEH teaches wherein the same file system includes a plurality of unique storage hardware devices, wherein a first dataset among the plurality of datasets is stored in a first unique storage hardware device, among the plurality of unique storage hardware devices, and wherein a second dataset among the plurality of datasets is stored in a second unique storage hardware device, among the plurality of unique storage hardware devices (GHAZALEH Fig. 2, Para. [0084]: “Computing environment 214 may include machines 220 and 240. Although computing environment 214 is shown in FIG. 2 as having two machines, 220 and 240, computing environment 214 may have only one machine or may have more than two machines. ... The computing environment 214 may also include storage devices that include one or more databases of structured data, such as data organized in one or more hierarchies, or unstructured data. The databases may communicate with the processing devices within computing environment 214 to distribute data to them. Since network devices may transmit data to computing environment 214, that data may be received by the computing environment 214 and subsequently stored within those storage devices. Data used by computing environment 214 may also be stored in data stores 235, which may also be a part of or connected to computing environment 214.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7, 10, 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2018/0288154 A1) issued to Ghazaleh (hereinafter as “GHAZALEH”), and in view of US Patent (US 5,513,314 A) issued to Kandasamy et al. (hereinafter as “KANDASAMY”).
Regarding claim 6 (Previously Presented), GHAZALEH teaches the limitations of claim 33.
However, GHAZALEH does not explicitly teach wherein: the method further comprises, by the plurality of servers of the first file system storage node, receiving, by the plurality of servers of the first file system storage node, an acknowledgement from the second file system storage node that the data has been written to the second file system in response to the instructions; and writing, by the plurality of servers of the first file system storage node, write the data plurality of datasets to the first file system in response to receiving the acknowledgement from the second file system storage node.
But, KANDASAMY teaches wherein: the method further comprises, by the plurality of servers of the first file system storage node, receiving, by the plurality of servers of the first file system storage node, an acknowledgement from the second file system storage node that the data has been written to the second file system in response to the instructions (KANDASAMY AL Fig. 3, Col. 11, lines (43-53): “Referring now to FIG. 3, a more detailed control and data flow 60 describing a client write request operation is shown. The flow 60 illustrates the states involved in a successful completion of the NFS write request. The servers 12, 14 each receive and qualify the request 62, 64. Corresponding entries are made in the DRC table structures. The servers then asynchronously perform the write data requests 66, 68. The primary server 12, on completion of the write, initially determines whether an acknowledgment message corresponding to this write request has been received from the secondary server 14.”); and 
writing, by the plurality of servers of the first file system storage node, write the data plurality of datasets to the first file system in response to receiving the acknowledgement from the second file system storage node (KANDASAMY Col. 11, lines (57-60): “When the secondary server 14 completes execution of the write request, an acknowledgment datagram is prepared and sent 72 to the primary server 12.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of KANDASAMY (disclosing methods for processing parallel data requests) and arrive at a method to manage write requests and acknowledgment process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a control to verify data write/read to a target recipient, thereby provide high reliability in parallel read and write processing, as recognized by (KANDASAMY, Abstract, Col. 1-2). In addition, the references of GHAZALEH and KANDASAMY teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 7 (Previously Presented), GHAZALEH teaches the limitations of claim 33.
 However, GHAZALEH does not explicitly teach wherein: the method further comprises: storing in a persistent data storage the instructions to write the data to the second file system on the second file system storage node; writing, by the plurality of servers of first file system storage node, the plurality of datasets to the first file system using the instructions stored in the persistent data storage; and sending the instructions stored in the persistent data storage to the second file system storage node in parallel with writing the plurality of datasets to the first file system.
But, KANDASAMY teaches wherein: the method further comprises: storing in a persistent data storage the instructions to write the data to the second file system on the second file system storage node (KANDASAMY Fig. 3, Col. 11, lines (43-47): “Referring now to FIG. 3, a more detailed control and data flow 60 describing a client write request operation is shown. The flow 60 illustrates the states involved in a successful completion of the NFS write request. The servers 12, 14 each receive and qualify the request 62, 64.”); 
writing, by the plurality of servers of first file system storage node, the plurality of datasets to the first file system using the instructions stored in the persistent data storage (KANDASAMY Col. 11, lines (47-53): “The servers then asynchronously perform the write data requests 66, 68. The primary server 12, on completion of the write, initially determines whether an acknowledgment message corresponding to this write request has been received from the secondary server 14.”); and
sending the instructions stored in the persistent data storage to the second file system storage node in parallel with writing the plurality of datasets to the first file system (KANDASAMY  Col. 11, lines (37-42): “…, the servers 12, 14 can be seen to be operating in a parallel, asynchronous or a loosely concurrent relationship that exhibits minimal re-synchronization delay in order to obtain and maintain identicality between the data stored by mirrored filesystems on the servers 12, 14..”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of KANDASAMY (disclosing methods for processing parallel data requests) and arrive at a method to manage write requests and acknowledgment process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a control to verify data write/read to a target recipient, thereby provide high reliability in parallel read and write processing, as recognized by (KANDASAMY, Abstract, Col. 1-2). In addition, the references of GHAZALEH and KANDASAMY teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 10 (Previously Presented), GHAZALEH teaches the limitations of claim 33. 
However, GHAZALEH does not explicitly teach comprising configuring, by a data orchestrator node connected to the first and second file system storage nodes, replication of updates between the first file system and second file system to be either synchronous or asynchronous.
But, KANDASAMY teaches comprising configuring, by a data orchestrator node connected to the first and second file system storage nodes, replication of updates between the first file system and second file system to be either synchronous or asynchronous (KANDASAMY Fig. 1, Col. 11, lines (37-42): “…, the servers 12, 14 can be seen to be operating in a parallel, asynchronous or a loosely concurrent relationship that exhibits minimal re-synchronization delay in order to obtain and maintain identicality between the data stored by mirrored filesystems on the servers 12, 14.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of KANDASAMY (disclosing methods for processing parallel data requests) and arrive at a method to manage write requests and acknowledgment process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a control to verify data write/read to a target recipient, thereby provide high reliability in parallel read and write processing, as recognized by (KANDASAMY, Abstract, Col. 1-2). In addition, the references of GHAZALEH and KANDASAMY teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 22 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  However, GHAZALEH does not explicitly teach wherein: the plurality of servers of the first file system storage node are further configured to receive an acknowledgement from the second file system storage node that the data has been written to the second file system in response to the instructions; and  the plurality of servers of the first file system storage node are configured to write the data to the first file system in response to receiving the acknowledgement from the second file system storage node
But, KANDASAMY teaches wherein: the plurality of servers of the first file system storage node are further configured to receive an acknowledgement from the second file system storage node that the data has been written to the second file system in response to the instructions (KANDASAMY AL Fig. 3, Col. 11, lines (43-53): “Referring now to FIG. 3, a more detailed control and data flow 60 describing a client write request operation is shown. The flow 60 illustrates the states involved in a successful completion of the NFS write request. The servers 12, 14 each receive and qualify the request 62, 64. Corresponding entries are made in the DRC table structures. The servers then asynchronously perform the write data requests 66, 68. The primary server 12, on completion of the write, initially determines whether an acknowledgment message corresponding to this write request has been received from the secondary server 14.”); and 
the plurality of servers of the first file system storage node are configured to write the data to the first file system in response to receiving the acknowledgement from the second file system storage node (KANDASAMY Col. 11, lines (57-60): “When the secondary server 14 completes execution of the write request, an acknowledgment datagram is prepared and sent 72 to the primary server 12.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of KANDASAMY (disclosing methods for processing parallel data requests) and arrive at a method to manage write requests and acknowledgment process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a control to verify data write/read to a target reciepient, thereby provide high reliability in parallel read and write processing, as recognized by (KANDASAMY, Abstract, Col. 1-2). In addition, the references of GHAZALEH and KANDASAMY teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 23 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  
However, GHAZALEH does not explicitly teach wherein: the first file system storage node includes a persistent data storage storing the instructions for writing the data; and the plurality of servers of first file system storage node are configured to write the plurality of datasets to the first file system using the instructions stored in the persistent data storage , and send the instructions stored in the persistent data storage to the second file system storage node in parallel with writing the plurality of datasets to the first file system.
But, KANDASAMY teaches wherein: the first file system storage node includes a persistent data storage storing the instructions for writing the data (KANDASAMY Fig. 3, Col. 11, lines (43-47): “Referring now to FIG. 3, a more detailed control and data flow 60 describing a client write request operation is shown. The flow 60 illustrates the states involved in a successful completion of the NFS write request. The servers 12, 14 each receive and qualify the request 62, 64.”); and 
the plurality of servers of first file system storage node are configured to write the plurality of datasets to the first file system using the instructions stored in the persistent data storage (KANDASAMY Col. 11, lines (47-53): “The servers then asynchronously perform the write data requests 66, 68. The primary server 12, on completion of the write, initially determines whether an acknowledgment message corresponding to this write request has been received from the secondary server 14.”); and 
send the instructions stored in the persistent data storage to the second file system storage node in parallel with writing the plurality of datasets to the first file system (KANDASAMY  Col. 11, lines (37-42): “…, the servers 12, 14 can be seen to be operating in a parallel, asynchronous or a loosely concurrent relationship that exhibits minimal re-synchronization delay in order to obtain and maintain identicality between the data stored by mirrored filesystems on the servers 12, 14..”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of KANDASAMY (disclosing methods for processing parallel data requests) and arrive at a method to manage write requests and acknowledgment process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a control to verify data write/read to a target reciepient, thereby provide high reliability in parallel read and write processing, as recognized by (KANDASAMY, Abstract, Col. 1-2). In addition, the references of GHAZALEH and KANDASAMY teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.   

Regarding claim 26 (Previously Presented), GHAZALEH teaches the limitations of claim 35.
However, GHAZALEH does not explicitly teach 
But, KANDASAMY teaches comprising a data orchestrator node connected to the first and second file system storage nodes, the data orchestrator node configured to configured replication of updates between the first file system and second file system to be either synchronous or asynchronous (KANDASAMY Fig. 1, Col. 11, lines (37-42): “…, the servers 12, 14 can be seen to be operating in a parallel, asynchronous or a loosely concurrent relationship that exhibits minimal re-synchronization delay in order to obtain and maintain identicality between the data stored by mirrored filesystems on the servers 12, 14.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of KANDASAMY (disclosing methods for processing parallel data requests) and arrive at a method to manage write requests and acknowledgment process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a control to verify data write/read to a target recipient, thereby provide high reliability in parallel read and write processing, as recognized by (KANDASAMY, Abstract, Col. 1-2). In addition, the references of GHAZALEH and KANDASAMY teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Claims 9, 12, 14, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2018/0288154 A1) issued to Ghazaleh (hereinafter as “GHAZALEH”), and in view of US Patent Application Publication (US 2011/0320403 A1) issued to O'Krafka et al. (hereinafter as “O'KRAFKA”).
Regarding claim 9 (Previously Presented), GHAZALEH teaches the limitations of claim 33. 
However, GHAZALEH does not explicitly teach wherein the method further includes: storing, in a persistent data storage, the instructions to write the data to the second file system on the second file system storage node; and in response to a failure in the first file system storage node: sending, by the plurality of servers of first file system storage node, the instructions stored in the persistent data storage to the second file system storage node when the first file system storage node is recovered.
But, O'KRAFKA teaches wherein the method further includes: storing, in a persistent data storage, the instructions to write the data to the second file system on the second file system storage node (O'KRAFKA Fig. 1, Para. [0034], lines (1-8): “…, object store 130 refers to software designed to store, either persistently or non-persistently, objects within an organized data store. Typically, object store 130 receives and processes requests from one or more of clients 50(1) to (N). In processing such requests, object store may store objects on or read objects from storage mediums within hardware platform 110, such as a solid state device.”; and 
Para. [0046], lines (1-12): “ Write operations may be replicated serially from one node to another. … After the data block is loaded in the buffer cache, Node B then performs the write operation to object B stored in the buffer pool. Node B may then commit the transaction after the changes to object B are, in some fashion, persistently stored.”) ; and 
in response to a failure in the first file system storage node: sending, by the plurality of servers of first file system storage node, the instructions stored in the persistent data storage to the second file system storage node when the first file system storage node is recovered (O'KRAFKA Para. [0019], lines (1-2): “FIG. 6 illustrates a recovering node of a cluster according to an embodiment of the invention”; and
Fig. 6, Para. [0070], lines (1-20): “Currently, to recover a node, a copy of an existing node's object store is made. For example, as depicted in FIG. 6, a copy of the object store of existing Node A is made. For this reasons, existing Node A may also be referred to herein as the donor node. Such a backup may be made using various online and offline backup or dump tools with capabilities of full and incremental backup, e.g. a third party utility for MySQL entitled "Extra Backup" or another utility entitled "rsync," which enables a copy of the object store to be stored directly on recovering Node B. Thereafter, the copy of existing Node A's object store is copied to the object store of recovering node B. Alternately, a copy of all the transactions performed against the object store of existing node A may be made, and the copy of all transaction performed against the object store of existing node A may be replayed against the object store of recovering node B. In this way, the object store of recovering Node B will reflect the same state of the object store of existing node A.”; and
Para. [0073], lines (1-27): “The copy of the object store of existing Node A is used to synchronize the object store at recovering node B. After synchronizing the object store at recovering Node B, the object store at recovering Node B will reflect the same state as the copy of the object store of existing Node A (at the earlier point in time, and earlier point in global commit order, when the copy was made). At this point, recovering Node B notes the most recent global commit number for transactions performed on the copy of the object store of existing Node A. … Once recovering Node B has replayed transactions using the committed transaction information maintained by module B, the object store at recovering Node B will reflect the same state as the object store in existing Node A. Note that during the time that recovering Node B is recovering (i.e., synchronizing its object store to reflect the state of other object stores in the cluster), the buffer maintained by module B will still receive committed transaction information from other nodes of the cluster.”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of O'KRAFKA (disclosing replication of write sets in a clustered environment) and arrive at a method to manage failure scenarios during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a file control component within an operating environment, thereby provide high reliability in  parallel read and write processing, as recognized by (O'KRAFKA, Para. [0031]-[0039]). In addition, the references of GHAZALEH and O'KRAFKA teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 12 (Previously Presented), GHAZALEH teaches the limitations of claim 33.  
However, GHAZALEH does not explicitly teach wherein: writing the data to the first file system includes locking files or objects of the first file system having parent/child relationship; and the instructions sent to the second file system storage node include instructions to lock corresponding files or objects of the second file system having the parent/child relationship.
But, O'KRAFKA teaches wherein: writing the data to the first file system includes locking files or objects of the first file system having parent/child relationship (O'KRAFKA  Para. [0057], lines (1-9): “Processing write sets in parallel may require dependency checking to ensure that data dependencies are maintained. A non-limiting, illustrative example of such dependency checking include ensuring that write operations to the same data object are performed according to global transaction commit order. Another example of dependency checking is ensuring that write operations to columns in a particular table that are used as foreign key in another "child" table are ordered with respect to writes to the "child" table.”); and 
the instructions sent to the second file system storage node include instructions to lock corresponding files or objects of the second file system having the parent/child relationship (O'KRAFKA  Para. [0057], lines (1-21): “Processing write sets in parallel may require dependency checking to ensure that data dependencies are maintained. A non-limiting, illustrative example of such dependency checking include ensuring that write operations to the same data object are performed according to global transaction commit order. Another example of dependency checking is ensuring that write operations to columns in a particular table that are used as foreign key in another "child" table are ordered with respect to writes to the "child" table. For example, table A may have a column C_A that references column C_B in table B as a foreign key. This means that any row written to table A must use a value in column C_A that already exists in column C_B in table B. Whenever an application requires a new value for column C_A that does not already exist in column C_B, it must first write the new value into table B before doing a write to table A. If a foreign key ordering constraint like this is satisfied in the global commit order on a master, this order must also be maintained when write sets are applied on slaves. Thus, when applying write operations in parallel at a node, foreign key ordering constraints should be observed and followed.”; and
Para. [0058], lines (1-8): “…, enforcing the global write order on individual objects can be accomplished by comparing the object names that are touched by each write set. Only write sets that write to disjoint objects can be applied in parallel. Foreign key constraints are enforced by serializing the processing of any write sets that operate on tables with foreign key dependencies (either the parent or child table for the foreign key dependency).”, 
the examiner notes that performing the plurality of write operations ensures that any write operations, in the per-transaction write set, that reference a column, of a parent table, which is used as a foreign key in another child table are performed at the second node in an order determined by write operations to the child table to that of the instructions sent to the second file system storage node include instructions to lock, i.e. sterilize with a lock key and instructions of a commit order, corresponding files or objects of the second file system having the parent/child relationship).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of O'KRAFKA (disclosing replication of write sets in a clustered environment) and arrive at a method to manage failure scenarios during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a file control component within an operating environment, thereby provide high reliability in  parallel read and write processing, as recognized by (O'KRAFKA, Para. [0031]-[0039]). In addition, the references of GHAZALEH and O'KRAFKA teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 14 (Previously Presented), GHAZALEH teaches the limitations of claim 13.  
However, GHAZALEH does not explicitly teach identifying , by a second plurality of servers of the second file system storage node in response to an interruption while performing the corresponding write operations, uncompleted write operations of the corresponding write operations; and performing the uncompleted write operations according to the order.
But, O'KRAFKA teaches further comprising, by a second plurality of servers of the second file system storage node: 
identifying , by a second plurality of servers of the second file system storage node in response to an interruption while performing the corresponding write operations, uncompleted write operations of the corresponding write operations (O'KRAFKA Para. [0068], lines (4-10): “The object store of the recovering node may not contain any data (such as when the recovering node is powered on for the first time) or it may have a partial or incomplete set of data (for example, the recovering node may have been powered down for a period of time, thereby becoming unsynchronized with the remainder of the cluster).”, 
the examiner notes that the reference discloses in Fig. 6 a copy, i.e. write operation, for a failure recovery scenario); and 
performing the uncompleted write operations according to the order (O'KRAFKA Fig. 6, Para. [0070], lines (1-18): “Currently, to recover a node, a copy of an existing node's object store is made. For example, as depicted in FIG. 6, a copy of the object store of existing Node A is made. For this reasons, existing Node A may also be referred to herein as the donor node. Such a backup may be made using various online and offline backup or dump tools with capabilities of full and incremental backup, e.g. a third party utility for MySQL entitled "Extra Backup" or another utility entitled "rsync," which enables a copy of the object store to be stored directly on recovering Node B. Thereafter, the copy of existing Node A's object store is copied to the object store of recovering node B. Alternately, a copy of all the transactions performed against the object store of existing node A may be made, and the copy of all transaction performed against the object store of existing node A may be replayed against the object store of recovering node B. In this way, the object store of recovering Node B will reflect the same state of the object store of existing node A.”; and
Para. [0071], lines (1-7): “However, while the object store of recovering Node B is being updated in this fashion, the cluster ceases to accept any write requests from clients. This means that existing node A, or any other node in the cluster, cannot perform any write transactions, otherwise the object store on recovering node B will not reflect the current state of the object stores maintained in the cluster.”; and
Para. [0083], lines (12-17): “When the backup of the data store on the recovering node is complete, the writes that were buffered on disk must be retrieved and applied to the data store on the recovering node to bring the data store on the recovering node up to date with the data store maintained by the donor node. A naive implementation of this process would read each buffered write one-at-a-time and apply it to the data store on the recovering node.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of O'KRAFKA (disclosing replication of write sets in a clustered environment) and arrive at a method to manage failure scenarios during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a file control component within an operating environment, thereby provide high reliability in  parallel read and write processing, as recognized by (O'KRAFKA, Para. [0031]-[0039]). In addition, the references of GHAZALEH and O'KRAFKA teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 25 (Previously Presented), GHAZALEH teaches the limitations of claim 35.
However, GHAZALEH does not explicitly teach wherein the plurality of servers of first file system storage node are configured to: store the instructions for writing the data in a persistent data storage; and in response to a failure in the first file system storage node, send the instructions stored in the persistent data storage to the second file system storage node when the first file system storage node is recovered.
But, O'KRAFKA teaches  wherein the plurality of servers of first file system storage node are configured to: store the instructions for writing the data in a persistent data storage (O'KRAFKA Fig. 1, Para. [0034], lines (1-8): “…, object store 130 refers to software designed to store, either persistently or non-persistently, objects within an organized data store. Typically, object store 130 receives and processes requests from one or more of clients 50(1) to (N). In processing such requests, object store may store objects on or read objects from storage mediums within hardware platform 110, such as a solid state device.”; and 
Para. [0046], lines (1-12): “ Write operations may be replicated serially from one node to another. … After the data block is loaded in the buffer cache, Node B then performs the write operation to object B stored in the buffer pool. Node B may then commit the transaction after the changes to object B are, in some fashion, persistently stored.”); and 
in response to a failure in the first file system storage node, send the instructions stored in the persistent data storage to the second file system storage node when the first file system storage node is recovered (O'KRAFKA Para. [0019], lines (1-2): “FIG. 6 illustrates a recovering node of a cluster according to an embodiment of the invention”; and
Fig. 6, Para. [0070], lines (1-20): “Currently, to recover a node, a copy of an existing node's object store is made. For example, as depicted in FIG. 6, a copy of the object store of existing Node A is made. For this reasons, existing Node A may also be referred to herein as the donor node. Such a backup may be made using various online and offline backup or dump tools with capabilities of full and incremental backup, e.g. a third party utility for MySQL entitled "Extra Backup" or another utility entitled "rsync," which enables a copy of the object store to be stored directly on recovering Node B. Thereafter, the copy of existing Node A's object store is copied to the object store of recovering node B. Alternately, a copy of all the transactions performed against the object store of existing node A may be made, and the copy of all transaction performed against the object store of existing node A may be replayed against the object store of recovering node B. In this way, the object store of recovering Node B will reflect the same state of the object store of existing node A.”; and
Para. [0073], lines (1-27): “The copy of the object store of existing Node A is used to synchronize the object store at recovering node B. After synchronizing the object store at recovering Node B, the object store at recovering Node B will reflect the same state as the copy of the object store of existing Node A (at the earlier point in time, and earlier point in global commit order, when the copy was made). At this point, recovering Node B notes the most recent global commit number for transactions performed on the copy of the object store of existing Node A. … Once recovering Node B has replayed transactions using the committed transaction information maintained by module B, the object store at recovering Node B will reflect the same state as the object store in existing Node A. Note that during the time that recovering Node B is recovering (i.e., synchronizing its object store to reflect the state of other object stores in the cluster), the buffer maintained by module B will still receive committed transaction information from other nodes of the cluster.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of O'KRAFKA (disclosing replication of write sets in a clustered environment) and arrive at a method to manage failure scenarios during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a file control component within an operating environment, thereby provide high reliability in  parallel read and write processing, as recognized by (O'KRAFKA, Para. [0031]-[0039]). In addition, the references of GHAZALEH and O'KRAFKA teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 28 (Previously Presented), GHAZALEH teaches the limitations of claim 35.  
However, GHAZALEH does not explicitly teach wherein: the plurality of servers configured to write the data to the first file system includes the plurality of servers being configured to lock files or objects of the first file system having parent/child relationship.
But, teaches O'KRAFKA  wherein: the plurality of servers configured to write the data to the first file system includes the plurality of servers being configured to lock files or objects of the first file system having parent/child relationship (O'KRAFKA  Para. [0057], lines (1-9): “Processing write sets in parallel may require dependency checking to ensure that data dependencies are maintained. A non-limiting, illustrative example of such dependency checking include ensuring that write operations to the same data object are performed according to global transaction commit order. Another example of dependency checking is ensuring that write operations to columns in a particular table that are used as foreign key in another "child" table are ordered with respect to writes to the "child" table.”); and 
the instructions sent to the second file system storage node include instructions to lock corresponding files or objects of the second file system having the parent/child relationship (O'KRAFKA  Para. [0057], lines (1-21): “Processing write sets in parallel may require dependency checking to ensure that data dependencies are maintained. A non-limiting, illustrative example of such dependency checking include ensuring that write operations to the same data object are performed according to global transaction commit order. Another example of dependency checking is ensuring that write operations to columns in a particular table that are used as foreign key in another "child" table are ordered with respect to writes to the "child" table. For example, table A may have a column C_A that references column C_B in table B as a foreign key. This means that any row written to table A must use a value in column C_A that already exists in column C_B in table B. Whenever an application requires a new value for column C_A that does not already exist in column C_B, it must first write the new value into table B before doing a write to table A. If a foreign key ordering constraint like this is satisfied in the global commit order on a master, this order must also be maintained when write sets are applied on slaves. Thus, when applying write operations in parallel at a node, foreign key ordering constraints should be observed and followed.”; and
Para. [0058], lines (1-8): “…, enforcing the global write order on individual objects can be accomplished by comparing the object names that are touched by each write set. Only write sets that write to disjoint objects can be applied in parallel. Foreign key constraints are enforced by serializing the processing of any write sets that operate on tables with foreign key dependencies (either the parent or child table for the foreign key dependency).”, 
the examiner notes that performing the plurality of write operations ensures that any write operations, in the per-transaction write set, that reference a column, of a parent table, which is used as a foreign key in another child table are performed at the second node in an order determined by write operations to the child table to that of the instructions sent to the second file system storage node include instructions to lock, i.e. sterilize with a lock key and instructions of a commit order, corresponding files or objects of the second file system having the parent/child relationship).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of O'KRAFKA (disclosing replication of write sets in a clustered environment) and arrive at a method to manage failure scenarios during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a file control component within an operating environment, thereby provide high reliability in  parallel read and write processing, as recognized by (O'KRAFKA, Para. [0031]-[0039]). In addition, the references of GHAZALEH and O'KRAFKA teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 30 (Previously Presented), GHAZALEH teaches the limitations of claim 29.  
However, GHAZALEH does not explicitly teach wherein the second file system storage node includes a second plurality of servers configured to: in response to an interruption while performing the corresponding write operations, determine uncompleted write operations of the corresponding write operations; and perform the uncompleted write operations according to the order.
But, O'KRAFKA teaches further wherein the second file system storage node includes a second plurality of servers configured to: in response to an interruption while performing the corresponding write operations, determine uncompleted write operations of the corresponding write operations (O'KRAFKA Para. [0068], lines (4-10): “The object store of the recovering node may not contain any data (such as when the recovering node is powered on for the first time) or it may have a partial or incomplete set of data (for example, the recovering node may have been powered down for a period of time, thereby becoming unsynchronized with the remainder of the cluster).”, 
the examiner notes that the reference discloses in Fig. 6 a copy, i.e. write operation, for a failure recovery scenario); and 
perform the uncompleted write operations according to the order (O'KRAFKA Fig. 6, Para. [0070], lines (1-18): “Currently, to recover a node, a copy of an existing node's object store is made. For example, as depicted in FIG. 6, a copy of the object store of existing Node A is made. For this reasons, existing Node A may also be referred to herein as the donor node. Such a backup may be made using various online and offline backup or dump tools with capabilities of full and incremental backup, e.g. a third party utility for MySQL entitled "Extra Backup" or another utility entitled "rsync," which enables a copy of the object store to be stored directly on recovering Node B. Thereafter, the copy of existing Node A's object store is copied to the object store of recovering node B. Alternately, a copy of all the transactions performed against the object store of existing node A may be made, and the copy of all transaction performed against the object store of existing node A may be replayed against the object store of recovering node B. In this way, the object store of recovering Node B will reflect the same state of the object store of existing node A.”; and
Para. [0071], lines (1-7): “However, while the object store of recovering Node B is being updated in this fashion, the cluster ceases to accept any write requests from clients. This means that existing node A, or any other node in the cluster, cannot perform any write transactions, otherwise the object store on recovering node B will not reflect the current state of the object stores maintained in the cluster.”; and
Para. [0083], lines (12-17): “When the backup of the data store on the recovering node is complete, the writes that were buffered on disk must be retrieved and applied to the data store on the recovering node to bring the data store on the recovering node up to date with the data store maintained by the donor node. A naive implementation of this process would read each buffered write one-at-a-time and apply it to the data store on the recovering node.”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of O'KRAFKA (disclosing replication of write sets in a clustered environment) and arrive at a method to manage failure scenarios during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by implementing such a file control component within an operating environment, thereby provide high reliability in  parallel read and write processing, as recognized by (O'KRAFKA, Para. [0031]-[0039]). In addition, the references of GHAZALEH and O'KRAFKA teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2018/0288154 A1) issued to Ghazaleh (hereinafter as “GHAZALEH”), and in view of US Patent Application Publication (US 2013/0019067 A1) issued to VILAYANNUR et al. (hereinafter as “VILAYANNUR”).
Regarding claim 11 (Previously Presented), GHAZALEH teaches the limitations of claim 33.  
However, GHAZALEH does not explicitly teach wherein: writing the data to the first file system includes locking a file or object of the first file system; and  the instructions sent to the second file system storage node include instructions to lock a corresponding file or object of the second file system.
But VILAYANNUR teaches wherein: writing the data to the first  file system includes locking a file or object of the first file system (VILAYANNUR Para. [0029], lines (1-8): “The coordinating host of a shared file includes a lock manager for that shared file, which generally grants requesting hosts access to the shared file (as opposed to having the hosts obtain locks by directly interacting with the SAN). While the lock manager may grant simultaneous locks or access to the shared file for multiple hosts, it ensures that, at any time, at most one host has an actual write lock on that shared file.”); and 
the instructions sent to the second file system storage node include instructions to lock a corresponding file or object of the second file system (VILAYANNUR Fig. 5, Para. [0029], lines (1-44): “The coordinating host of a shared file includes a lock manager for that shared file, which generally grants requesting hosts access to the shared file (as opposed to having the hosts obtain locks by directly interacting with the SAN). While the lock manager may grant simultaneous locks or access to the shared file for multiple hosts, it ensures that, at any time, at most one host has an actual write lock on that shared file. Host 510 has a lock manager 512 for shared file 593 that has associated metadata 593m, and host 520 has a lock manager 522 for shared file 592 that has associated metadata 592m. To initiate metadata changes for a file, the modifier host, which may be any host having already requested the lock manager for access to the shared file, sends a message to the lock manager, requesting permission to lock the shared file in order to make metadata changes. In response, the lock manager verifies that no other host has a write lock on the shared file and notifies all other hosts having access to the shared file, i.e., observer hosts, of the modifier host's lock request. As a result of receiving this notification, each observer host (1) quiesces all outstanding I/O operations against the file; (2) prevents all subsequent I/O operations against the file; (3) invalidates the metadata for the specified file in its local cache; and (4) notifies the lock manager that it has completed performing these steps. When the lock manager receives notification of completion from all of the observer hosts, it then assigns the lock to the modifier host and notifies the modifier host that it has permission to make metadata changes to the file. After this, the modifier host modifies the metadata associated with the file and notifies the lock manager that it has completed the metadata changes. The lock manager then notifies each of the observer hosts that the metadata changes to the file are complete. In response, the observer hosts update their local caches with the changed metadata and reissue all pending I/O operations to the file. The lock manager releases the modifier host's lock on the file, allowing any host to obtain a write lock on the same file and make its own metadata changes. It should be recognized that alternative embodiments may utilize a lock manager for managing write access for the metadata of a shared file only rather than for the shared file itself. In such embodiments, hosts may directly access the SAN when requesting initial access to a shared file and only request write access from the lock manager when needing to modify the metadata.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of VILAYANNUR (disclosing method for file sharing in clustered file systems) and arrive at a method to lock a file or object of the a file system during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by  implementing a locking mechanism in a clustered node structure in order to gain access to a system resource, thereby a system will be capable to handle competing requests among multiple nodes in an orderly and efficient manner, as recognized by (VILAYANNUR, Para. [0004]). In addition, the references of GHAZALEH and VILAYANNUR teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Regarding claim 27 (Previously Presented), GHAZALEH teaches the limitations of claim 35.
However, GHAZALEH does not explicitly teach wherein: the plurality of servers configured to write the data to the first  file system includes the plurality of servers being configured to lock a file or object of the first file system; and49FW Docket No.: 35554-44447/US the instructions sent to the second file system storage node include instructions to lock a corresponding file or object of the second file system.
But, VILAYANNUR teaches wherein: the plurality of servers configured to write the data to the first  file system includes the plurality of servers being configured to lock a file or object of the first file system (VILAYANNUR Para. [0029], lines (1-8): “The coordinating host of a shared file includes a lock manager for that shared file, which generally grants requesting hosts access to the shared file (as opposed to having the hosts obtain locks by directly interacting with the SAN). While the lock manager may grant simultaneous locks or access to the shared file for multiple hosts, it ensures that, at any time, at most one host has an actual write lock on that shared file.”); and49FW Docket No.: 35554-44447/US 
the instructions sent to the second file system storage node include instructions to lock a corresponding file or object of the second file system (VILAYANNUR Fig. 5, Para. [0029], lines (1-44): “The coordinating host of a shared file includes a lock manager for that shared file, which generally grants requesting hosts access to the shared file (as opposed to having the hosts obtain locks by directly interacting with the SAN). While the lock manager may grant simultaneous locks or access to the shared file for multiple hosts, it ensures that, at any time, at most one host has an actual write lock on that shared file. Host 510 has a lock manager 512 for shared file 593 that has associated metadata 593m, and host 520 has a lock manager 522 for shared file 592 that has associated metadata 592m. To initiate metadata changes for a file, the modifier host, which may be any host having already requested the lock manager for access to the shared file, sends a message to the lock manager, requesting permission to lock the shared file in order to make metadata changes. In response, the lock manager verifies that no other host has a write lock on the shared file and notifies all other hosts having access to the shared file, i.e., observer hosts, of the modifier host's lock request. As a result of receiving this notification, each observer host (1) quiesces all outstanding I/O operations against the file; (2) prevents all subsequent I/O operations against the file; (3) invalidates the metadata for the specified file in its local cache; and (4) notifies the lock manager that it has completed performing these steps. When the lock manager receives notification of completion from all of the observer hosts, it then assigns the lock to the modifier host and notifies the modifier host that it has permission to make metadata changes to the file. After this, the modifier host modifies the metadata associated with the file and notifies the lock manager that it has completed the metadata changes. The lock manager then notifies each of the observer hosts that the metadata changes to the file are complete. In response, the observer hosts update their local caches with the changed metadata and reissue all pending I/O operations to the file. The lock manager releases the modifier host's lock on the file, allowing any host to obtain a write lock on the same file and make its own metadata changes. It should be recognized that alternative embodiments may utilize a lock manager for managing write access for the metadata of a shared file only rather than for the shared file itself. In such embodiments, hosts may directly access the SAN when requesting initial access to a shared file and only request write access from the lock manager when needing to modify the metadata.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of VILAYANNUR (disclosing method for file sharing in clustered file systems) and arrive at a method to lock a file or object of the a file system during a replication process.  One of ordinary skill in the art would have been motivated to make this combination because by  implementing a locking mechanism in a clustered node structure in order to gain access to a system resource, thereby a system will be capable to handle competing requests among multiple nodes in an orderly and efficient manner, as recognized by (VILAYANNUR, Para. [0004]). In addition, the references of GHAZALEH and VILAYANNUR teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.

Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2018/0288154 A1) issued to Ghazaleh (hereinafter as “GHAZALEH”), and in view of US Patent (US 9,015,123 B1) issued to Mathew et al. (hereinafter as “MATHEW”).
Regarding claim 15 (Previously Presented), GHAZALEH teaches the limitations of claim 33.
However, GHAZALEH does not explicitly teach further comprising: generating, by a second plurality of servers of the second file system storage node, a copy of the second file system, the copy including a third file system; writing, by the second plurality of servers of the second file system storage node, second data to the third file system; subsequent to writing the second data to the third file system, determining, by the second plurality of servers of the second file system storage node, a difference between the third file system and the second file system; and sending, by the second plurality of servers of the second file system storage node, second instructions to the first file system storage node to update the first file 46FW Docket No.: 35554-44447/US system based on the difference between the third file system and the second file system.  
But, MATHEW teaches further comprising: 
generating, by a second plurality of servers of the second file system storage node, a copy of the second file system, the copy including a third file system (MATHEW Abstract, lines (1-5): “the clustered storage system receives a request from a host, where the request is for a listing of changes in the file system within a time interval. A comparison unit in each storage node of the clustered storage system determines each metadata container associated with the file system which has changed within the time interval.”); 
writing, by the second plurality of servers of the second file system storage node, second data to the third file system (MATHEW Col. 18, lines (14-32): “…, to perform the content modification requested by the client, the storage operating system 606 retrieves the multilevel object handle 534 and sends the client's content modification request along with the retrieved multilevel object handle 534 to the data storage node 208.1 to carry out the request. Therefore, any modification to the data associated with the "mbox" file, such as adding or deleting content from the data, will be carried out in the data storage node 208.1-208.N, where the "mbox" file's data is stored in, without any modification to the file system 608 or the associated inode files stored in the namespace storage node 602. On the other hand, when a file/directory is deleted or created in the file system 608, inode files associated with the file/directory are accordingly deleted or created in the file system 608. FIGS. 7A-7C discuss in detail how changes to metadata files (e.g., inode files) between a given time interval can be used to determine the files in the file system that have changed (i.e., created, deleted, modified, etc.) within the given time interval.”); 
subsequent to writing the second data to the third file system, determining, by the second plurality of servers of the second file system storage node, a difference between the third file system and the second file system (MATHEW Fig. 7A, Col. 21-22, lines (54-67, 1-4): “FIG. 7A illustrates how changes to metadata files (e.g., inode files) in a time interval is used to identify files that have changed (i.e., created, deleted, modified, etc.) within the time interval. Here, the base snapshot 730 (or base (first) PPTI 730) of the namespace storage node 760 is a prior PPTI (e.g., snapshot) of a dataset (including the file system 608 and associated inode files) at a given start time (first time value) T1, and the difference snapshot 735 (or difference (second) PPTI 735) of the namespace storage node 760 is a subsequent PPTI (e.g., snapshot) of the same dataset at a later time (second time value) T2. Further, the base snapshot 796 (or base (first) PPTI 796) of the data storage node 765 is a prior PPTI (e.g., snapshot) of a dataset (including the file system 622 and associated inode files) at a given start time (first time value) T1, and the difference snapshot 798 (or difference (second) PPTI 798) of the data storage node 765 is a subsequent PPTI (e.g., snapshot) of the same dataset at a later time (second time value) T2.”) ; and 
sending, by the second plurality of servers of the second file system storage node, second instructions to the first file system storage node to update the first file 46FW Docket No.: 35554-44447/US system based on the difference between the third file system and the second file system (MATHEW Fig. 7, Col. 22, lines (25-43): “For each request 710 from a software application 705, the API 715 will forward each request 715 to a comparison unit included in each of the storage nodes 208.1 through 208.N (FIG. 2). In an embodiment of the technique introduced here, shown in FIG. 7, the API 715 will forward each request 715 to the comparison unit 755 of the namespace storage node 760 and to the comparison unit 795 of the data storage node 765. Based on the contents in the fields 720, 725, 740, and 742 in the requests 710, each comparison unit 755 determines the metadata containers (e.g., inodes) of files and/or directories that have changed between the time interval from T1 to T2 in the namespace storage node 760. Given that the InfiniteVol 600 stores the data associated with the files in the data storage node 765 while maintaining the namespace associated with the files in the file system 608 of the namespace storage node 760, a comparison of metadata in the base 730 and difference 735 snapshot of the namespace storage node 760 would identify any newly created, deleted, renamed or moved files or directories in the InfiniteVol 600.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of MATHEW (disclosing identifying changed data in clustered file system environment) and arrive at a method to determine a difference among a plurality of file systems and update accordingly.  One of ordinary skill in the art would have been motivated to make this combination because by  determining  the changes that have occurred for files or directories in the file system, thereby such determined changes of the file system could be utilized by the software application to create a backup of a storage server the file system for system resiliency, as recognized by (MATHEW, Col. 1). In addition, the references of GHAZALEH and MATHEW teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.  

Regarding claim 31 (Previously Presented), GHAZALEH teaches the limitations of claim 35.
However, GHAZALEH does not explicitly teach wherein the second file system storage node includes a second plurality of servers configured to: -8-Application No. 16/568,099 generate a copy of the second file system, the copy including a third file system; write second data to the third file system; subsequent to writing the second data, determine a difference between the third file system and the second file system; and send second instructions to the first file system storage node to update the first file system based on the difference between the third file system.
But, MATHEW teaches wherein the second file system storage node includes a second plurality of servers configured to: 
generate a copy of the second file system, the copy including a third file system; write second data to the third file system (MATHEW Abstract, lines (1-5): “the clustered storage system receives a request from a host, where the request is for a listing of changes in the file system within a time interval. A comparison unit in each storage node of the clustered storage system determines each metadata container associated with the file system which has changed within the time interval.”); 
write second data to the third file system (MATHEW Col. 18, lines (14-32): “…, to perform the content modification requested by the client, the storage operating system 606 retrieves the multilevel object handle 534 and sends the client's content modification request along with the retrieved multilevel object handle 534 to the data storage node 208.1 to carry out the request. Therefore, any modification to the data associated with the "mbox" file, such as adding or deleting content from the data, will be carried out in the data storage node 208.1-208.N, where the "mbox" file's data is stored in, without any modification to the file system 608 or the associated inode files stored in the namespace storage node 602. On the other hand, when a file/directory is deleted or created in the file system 608, inode files associated with the file/directory are accordingly deleted or created in the file system 608. FIGS. 7A-7C discuss in detail how changes to metadata files (e.g., inode files) between a given time interval can be used to determine the files in the file system that have changed (i.e., created, deleted, modified, etc.) within the given time interval.”); 
subsequent to writing the second data, determine a difference between the third file system and the second file system (MATHEW Fig. 7A, Col. 21-22, lines (54-67, 1-4): “FIG. 7A illustrates how changes to metadata files (e.g., inode files) in a time interval is used to identify files that have changed (i.e., created, deleted, modified, etc.) within the time interval. Here, the base snapshot 730 (or base (first) PPTI 730) of the namespace storage node 760 is a prior PPTI (e.g., snapshot) of a dataset (including the file system 608 and associated inode files) at a given start time (first time value) T1, and the difference snapshot 735 (or difference (second) PPTI 735) of the namespace storage node 760 is a subsequent PPTI (e.g., snapshot) of the same dataset at a later time (second time value) T2. Further, the base snapshot 796 (or base (first) PPTI 796) of the data storage node 765 is a prior PPTI (e.g., snapshot) of a dataset (including the file system 622 and associated inode files) at a given start time (first time value) T1, and the difference snapshot 798 (or difference (second) PPTI 798) of the data storage node 765 is a subsequent PPTI (e.g., snapshot) of the same dataset at a later time (second time value) T2.”); and 
send second instructions to the first file system storage node to update the first file system based on the difference between the third file system and the second file system  (MATHEW Fig. 7, Col. 22, lines (25-43): “For each request 710 from a software application 705, the API 715 will forward each request 715 to a comparison unit included in each of the storage nodes 208.1 through 208.N (FIG. 2). In an embodiment of the technique introduced here, shown in FIG. 7, the API 715 will forward each request 715 to the comparison unit 755 of the namespace storage node 760 and to the comparison unit 795 of the data storage node 765. Based on the contents in the fields 720, 725, 740, and 742 in the requests 710, each comparison unit 755 determines the metadata containers (e.g., inodes) of files and/or directories that have changed between the time interval from T1 to T2 in the namespace storage node 760. Given that the InfiniteVol 600 stores the data associated with the files in the data storage node 765 while maintaining the namespace associated with the files in the file system 608 of the namespace storage node 760, a comparison of metadata in the base 730 and difference 735 snapshot of the namespace storage node 760 would identify any newly created, deleted, renamed or moved files or directories in the InfiniteVol 600.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of GHAZALEH (disclosing techniques for reading from and writing to distributed data stores) to include the teachings of MATHEW (disclosing identifying changed data in clustered file system environment) and arrive at a method to determine a difference among a plurality of file systems and update accordingly.  One of ordinary skill in the art would have been motivated to make this combination because by  determining  the changes that have occurred for files or directories in the file system, thereby such determined changes of the file system could be utilized by the software application to create a backup of a storage server the file system for system resiliency, as recognized by (MATHEW, Col. 1). In addition, the references of GHAZALEH and MATHEW teach features that are directed to analogous art and they are directed to the same field of endeavor of clustered file system operations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kano et al. ; (US- 20120016854 -A1); “Methods for file-sharing in a parallel environment”.
Halevy et al. ; (US- 20140379767 -A1); “Methods of acquiring access data in a parallel access network file system”.
Sawicki et al.; (US- 9880753-B2); “Parallel write requests in a distributed storage system.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/12/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162